In a negligence action to recover damages for personal injuries and wrongful death, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Nassau County (Christ, J.), dated March 13, 1990, which granted that branch of the defendants’ motion which was for summary judgment based upon an alleged improper service of a notice of claim, and (2) as limited by their brief, from so much of an order of the same court, dated June 15, 1990, as, upon reargument, adhered to the original determination.
*236Ordered that the appeal from the order dated March 13, 1990, is dismissed, as that order was superseded by the order dated June 15, 1990, made upon reargument; and it is further,
Ordered that the order dated June 15, 1990, is reversed insofar as appealed from, on the law, the order dated March 13, 1990, is vacated, that branch of the defendants’ motion which was for summary judgment based upon the alleged improper service of the notice of claim is denied, the complaint is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for determination of the other issues raised in the defendants’ motion for summary judgment; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appellant Anne Marie Semosh, administratrix of the estate of Michael J. Semosh, served a notice of claim on the County Clerk pursuant to General Municipal Law § 50-e (3) (a) and pursuant to CPLR 311 (4), which applies to actions brought against a county. The Supreme Court granted the defendants’ motion for summary judgment on the basis that the plaintiffs did not serve the notice of claim in compliance with Nassau County Administrative Code §§ 11-4.0 and 11-4.1. In light of the decision of the Court of Appeals in Ling Ling Yung v County of Nassau (77 NY2d 568), service of the notice of claim on Nassau County pursuant to CPLR 311 (4) was proper. Harwood, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.